Citation Nr: 1800575	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-22 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to March 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  

In a May 2015 statement, the Veteran requested to have all issues removed from appeal, except for the claim for TDIU.  Thus, the issues pertaining to increase ratings for major depressive disorder, hypothyroidism, varicose veins in the left and right leg, gastroesophageal reflux disease, and headaches are no longer before the Board.  

The Veteran testified at a Board hearing in September 2017.  A copy of the hearing transcript is associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At her Board hearing, the Veteran testified that she was on Social Security Administration (SSA) disability based on her depression, a service connected disability.  She agreed to obtain the records, and was informed that if she was not able to obtain them, the Board would remand to get the records.  Unfortunately, as yet, no such records have been associated with her claims file.  As such, SSA records should be sought. 

Additionally, there was some discussion in the Veteran's VA treatment records from August 2017 and September 2017 that she was looking for work as a teacher. As such, updated treatment records should be obtained.
Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) all records associated with the Veteran's claim for SSA disability benefits, including the underlying medical records relied upon to support that claim. 

2.  Obtain VA treatment records from September 2017 to the present.

3.  Then, readjudicate the claim. If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claims to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



